Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on December, 2021 have been received.
Claims 16-20 are canceled by applicant.
New claims 21-22 are added.
Claims 1-15 and 21-22 are pending in this application and were examined on their merits.

Terminal Disclaimer:
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,745,724, has been reviewed and is accepted (Also, see Terminal Disclaimer review Decision mailed on 12/17/2021). The terminal disclaimer has been recorded.

Answer to Arguments:
Withdrawn Objection(s) and/or Rejection(s):

The previous objection to claim 1 is withdrawn due to the amendments to claim 1 filed on 12/17/2021. However, due to the amendment to claim 1 filed on 12/16/2021 a new objection is issued.
The rejection to claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn due to the amendments to claims filed on 12/16/2021.
The rejection of claims 1-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,745,724, is withdraw due to the Terminal Disclaimer of 12/16/2021, which was approved on 12/17/2021.
Fan et al. (J. Agric. Food Chem., 2009, Vol. 57, p. 6334–6341) and K. J. Lee Chang (Thesis, University of Tasmania, August 2013, 199 pages of PDF), is withdraw due to the Terminal Disclaimer of 12/16/2021, which was approved on 12/17/2021.
Applicant’s arguments with respect to the above-mentioned objection and rejections are moot because they are withdrawn.

Applicant's amendments (claim 1 and newly added claim 22) necessitated the new ground(s) of rejection presented in this Office action.

Objection(s):
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 3-4, replace “adding the microalgae to a culture medium, wherein the microalgae comprise Aurantiochytrium” with -- adding an Aurantiochytrium microalgae to a culture medium--.
In claim 1, line 17, replace “microalgae” with --Aurantiochytrium microalgae-.
In claim 1, line 18, replace “microalgae” with --Aurantiochytrium microalgae-.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 (New matter)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 1-15 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The added material which is not supported by the original disclosure is as follows: 
In claim 1 “wherein: the propionate is taken up and used by the microalgae as a precursor for production of the OCFAs; and the carbon source is taken up and used by the microalgae as an energy source to facilitate growth of the microalgal mass”.
            Because, the specification while provides support for propionate may be used by as a precursor for production of OCFA and propionic acid can be fed into the culture along with a carbon source (see for example applicant’s specification paragraphs [0073] and [0080]) in general, it does not necessarily provide support for “the propionate is taken up and used by the microalgae as a precursor for production of the OCFAs; and the carbon source is taken up and used by the microalgae as an energy source to facilitate growth of the microalgal mass”, as recited in the amended claim 1.
Applicant should specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

Improper Marksuh Grouping Rejection:
Claim 22 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., 
The Markush grouping of “the carbon source is one or more of acetate, acetic acid, ammonium linoleate, arabinose, arginine, aspartic acid, butyric acid, cellulose, citric acid, ethanol, fructose, fatty acids, galactose, glucose, glycerol, glycine, lactic acid, lactose, maleic acid, maltose, mannose, methanol, molasses, peptone, plant based hydrolysate, proline, ribose, saccharose, partial or complete hydrolysates of starch, sucrose, tartaric, TCA-cycle organic acids, thin stillage, urea, industrial waste solutions, and yeast extract” in claim 22, is improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use for the following reasons: 

In this case, the members of the Markush groupings “the carbon source is one or more of acetate, acetic acid, ammonium linoleate, arabinose, arginine, aspartic acid, butyric acid, cellulose, citric acid, ethanol, fructose, fatty acids, galactose, glucose, glycerol, glycine, lactic acid, lactose, maleic acid, maltose, mannose, methanol, molasses, peptone, plant based hydrolysate, proline, ribose, saccharose, partial or complete hydrolysates of starch, sucrose, tartaric, TCA-cycle organic acids, thin stillage, urea, industrial waste solutions, and yeast extract” set forth in claim 22, because the alternatives are not all members of a the same art-recognized class, they are not known in the art to be structurally or functionally equivalent and share a common use. 


To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Conclusions:
	No claim(s) is allowed at this time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651